Filed
                                                                                            Washington State
                                                                                            Court of Appeals
                                                                                             Division Two

                                                                                              May 11, 2021




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 STATE OF WASHINGTON,                                                  No. 53404-5-II

                                 Respondent,

         v.

 ROSS CULLEN PLUMB,                                             UNPUBLISHED OPINION

                                 Appellant.

        VELJACIC, J. — Ross Cullen Plumb appeals his judgment and sentence, arguing that the

trial court erred when it imposed interest on nonrestitution legal financial obligations (LFOs). The

State concedes that the interest accrual provision on nonrestitution LFOs should be stricken. We

accept the State’s concession and remand to the trial court to strike the provision imposing interest

from Plumb’s judgment and sentence.

                                               FACTS

        The State charged Plumb by amended information with one count of third degree assault,

and Plumb pleaded guilty. On March 13, 2019, the trial court sentenced Plumb to 60 months of

confinement. The trial court found Plumb indigent, but imposed a $500 crime victim assessment

fee and an interest accrual provision on nonrestitution LFOs. The trial court waived all other

LFOs. The interest accrual provision stated: “The financial obligations imposed in this judgment

shall bear interest from the date of the judgment until payment in full, at the rate applicable to civil

judgments.” Clerk’s Papers at 45.
53404-5-II


       Plumb appeals his judgment and sentence.

                                               ANALYSIS

       Plumb argues that the trial court erroneously imposed interest accrual on the nonrestitution

LFOs. The State concedes that the nonrestitution interest accrual provision is in error and should

be stricken from Plumb’s judgment and sentence. We agree with Plumb and accept the State’s

concession.

       In 2018, the legislature amended Washington’s LFO statutes to prohibit trial courts from

imposing interest accrual on nonrestitution LFOs. LAWS        OF   2018, ch. 269, § 1(1). These

amendments apply prospectively. State v. Ramirez, 191 Wn.2d 732, 747, 426 P.3d 714 (2018).

RCW 10.82.090(1) now provides that “[a]s of June 7, 2018, no interest shall accrue on

nonrestitution legal financial obligations.”

       Here, Plumb’s judgment and sentence was entered on March 13, 2019. The amended

version of RCW 10.82.090(1) applies to Plumb because the judgment and sentence was entered

after June 7, 2018. Ramirez, 191 Wn.2d at 747. The $500 crime victim assessment fee is a

nonrestitution LFO. Because the statute prohibits interest on nonrestitution LFOs, the boilerplate

provision imposing interest on all LFOs at the rate applicable to civil judgments is improper and

must be stricken. RCW 10.82.090(1). We remand to the trial court to strike the interest accrual

provision on nonrestitution LFOs from Plumb’s judgment and sentence.




                                                  2
53404-5-II


       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                         Veljacic, J.

We concur:




       Worswick, P.J.




       Sutton, J.




                                             3